Order entered January 28, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-00595-CV

                       BILLY AND CANDACE SCHOPPE, Appellant

                                               V.

              DEUTSCHE BANK NATIONAL TRUST COMPANY, Appellee

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-09-10731

                                           ORDER
       Before the Court is appellants Billy Schoppe and Candace Shoppe’s November 21, 2013

Motion for Reinstatement and December 19, 2013 Supplement to the Motion for Reinstatement.

Subsequent to the motion and supplement, the parties filed letter briefs at the invitation of the

Court. Having considered the foregoing, this Court is of the opinion that appellants’ motion

should be denied. See TEX. R. APP. P. 8.3(a); 11 U.S.C.A. § 362(d).

       Appellants’ motion for reinstatement is DENIED without prejudice.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE